
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 174
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2009
			Mr. Hastings of
			 Florida submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Acknowledging the growing threat of
		  anti-Semitism throughout South America, namely in Venezuela, Bolivia, and
		  Argentina.
	
	
		Whereas anti-Semitism is a pernicious and global
			 phenomenon;
		Whereas recent events in South America have raised serious
			 concerns about the spread of anti-Semitic violence and hatred;
		Whereas Venezuela’s Jewish community of approximately
			 15,000 persons and Argentina’s Jewish community of approximately 25,000 have
			 been subject to hateful rhetoric, intimidation, and vandalism to their communal
			 and personal property, as well as the targets of boycotts to their businesses,
			 institutions, and events;
		Whereas Jewish children in Argentina face mounting
			 anti-Semitism in their schools, including swastikas being painted on walls and
			 graffiti demanding that Jews leave the country;
		Whereas, on January 6, 2009, Venezuelan President Hugo
			 Chavez expelled Israel’s ambassador to Venezuela along with six other Israeli
			 diplomats;
		Whereas, on January 14, 2009, Bolivian President Evo
			 Morales announced that Bolivia was breaking diplomatic relations with Israel by
			 expelling the Israeli ambassador to Bolivia and urging that Prime Minister Ehud
			 Olmert and President Shimon Peres be declared war criminals;
		Whereas later that day, Venezuelan President Chavez
			 severed relations with Israel, ending 60 years of diplomatic ties and deepening
			 the vulnerability of South American Jews;
		Whereas, on January 21, 2009, in the Plaza Israel in the
			 Bolivian capitol of La Paz, vandals removed a large Star of David from a
			 celebrated monument, spray-painted “plaza Palestina” over the plaza’s Judaic
			 murals, and left behind a burning American flag;
		Whereas, on January 30, 2009, one of Venezuela’s most
			 prominent synagogues, Tiferet Israel, was violently attacked by armed men who
			 fired tear gas and then desecrated the place of worship and its historic Torah
			 scrolls, stealing cherished private property;
		Whereas President Chavez and Venezuelan Foreign Minister
			 Nicolas Maduro are to be acknowledged for publicly condemning this appalling
			 attack, and for their stated commitment to apprehend the perpetrators;
		Whereas Venezuela has arrested 11 suspects, 8 of whom are
			 government-employed police officers, believed to have been involved in planning
			 or carrying out the attack against Tiferet Israel;
		Whereas the failure to duly punish the culprits of these
			 acts would reward anti-Semitic behavior and encourage the spread of
			 anti-Semitism as a legitimate form of public expression;
		Whereas despite this recognition of anti-Semitism, members
			 of the Venezuelan Government have largely fostered anti-Semitism, including
			 continuing to unjustly question the loyalties of Venezuelan Jews and their
			 connections to Israel;
		Whereas these events and others indicate that a climate of
			 intolerance is being fostered by the aforementioned governments; and
		Whereas it is the long standing policy of the United
			 States to stand firm against crimes of hatred wherever and whenever they occur
			 and to work with allies to ensure that justice is done: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)reiterates its condemnation of the attack
			 on Tiferet Israel Synagogue in Caracas, Venezuela, on January 30, 2009, and
			 expresses sorrow towards the victims of this heinous act;
			(2)welcomes the
			 Venezuelan Government’s strong denunciation of the January 30, 2009,
			 attack;
			(3)calls upon the
			 Venezuelan, Argentinean, and Bolivian Governments to take all necessary steps
			 to ensure that anti-Semitism is not tolerated in South America and that the
			 long-term safety of South America’s Jewish communities are secure;
			(4)calls upon said
			 governments to denounce the hateful anti-Jewish coverage in the media;
			(5)calls upon
			 President Luiz Inacio Lula da Silva of Brazil and Cristina Fernandez de
			 Kirchner of Argentina to insist that President Chavez live up to the
			 commitments he made in the 2009 Declaration Against Racism signed by all three
			 leaders;
			(6)desires a lasting
			 and warm relationship between the United States and Venezuela built on mutual
			 abhorrence of intolerance and a commitment to peace, stability, and democracy
			 in the Western Hemisphere; and
			(7)directs the Clerk
			 of the House of Representatives to transmit a copy of this resolution to the
			 President, The United States Senate, the United States Permanent Representative
			 to the United Nations, and the United States Permanent Representative to the
			 Organization of American States.
			
